Citation Nr: 9901147	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-35 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for cavernous 
hemangioma of the left lower extremity, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased rating for pes planus, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 to November 1975 
and from January 1977 to January 1983.  In an April 1984 
rating decision, the veterans claims for service connection 
for cavernous hemangioma of the left lower extremity, pes 
planus, and hemorrhoids were granted and noncompensable 
evaluations were assigned to each disability.  

This appeal arises from an April 1995 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO), which 
assigned a 10 percent rating for cavernous hemangioma of the 
left lower extremity and pes planus and denied a compensable 
rating for hemorrhoids.  

In July 1997, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans Appeals (Board) 
responsible for making a determination in this case.  In 
February 1998, the Board remanded the case to the RO for 
additional evidentiary development.  In the remand, the Board 
noted that during the course of the hearing the veteran 
withdrew his appeal for service connection for arthritis and 
that consequently the issue was no longer in appellate 
status.  However, in a statement received in March 1998 the 
veteran appeared to raise again the issue of service 
connection for arthritis.  Therefore, this issue is referred 
to the RO for further appropriate consideration.  
Additionally, the veterans March 1998 statement could be 
construed as a claim for total disability rating based on 
individual unemployability due to service connected 
disability; therefore, that issue is referred to the RO for 
appropriate action.  Finally, the issue of service connection 
for an enlarged prostate is also referred to the RO for 
appropriate consideration, as noted in the previous remand. 


REMAND

In the February 1998 Board remand, the RO was directed to 
afford the veteran VA examinations addressing his cavernous 
hemangioma of the left lower extremity, feet, and anus and 
rectum.  With regard to the hemangioma, the purpose of the 
examination was to determine the severity of his disability 
in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the United States Court of Veterans Appeals 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
portray[ed] (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups.  The Court also indicated that evaluation of 
orthopedic disorders must involve consideration of other 
factors, such as weakened movement, excess fatigability, and 
incoordination, set forth in 38 C.F.R. § 4.45.  

On the July 1998 VA examination, the examiner noted the 
veterans complaint of difficulty in walking any significant 
distances due in part to the hemangioma.  On examination, 
there was full range of motion of the left knee and no 
instability of the joints.  Also, the veteran could squat to 
the floor and come back up, and he could walk on his heels 
and toes.  In an addendum to the examination report, the 
examiner stated that the veterans basic problem was a 
subjective one of pain, which the veteran reported having had 
all the time.  The examiner, however, failed to comment with 
regard to any additional range of motion loss due to pain on 
use of the left lower extremity, which must be considered in 
light of DeLuca.  (Instead, the examiner remarked that 
further comment on the symptomatology of the clinical 
findings would require unwarranted speculation.)  In view of 
the foregoing, the veteran should be afforded a VA 
examination to clarify the nature and severity of his 
hemangioma, which takes into consideration the case of DeLuca 
v. Brown concerning functional loss due to pain on use.

The Board recognizes that in Stegall v. West, 11 Vet. App. 
268 (1998), a precedential decision cited for guidance, it 
was concluded that a remand by the Board conferred on the 
claimant the right to compliance with the remand orders and 
that the Board erred when it failed to insure compliance with 
the dictates of an earlier Board remand.  

With regard to the veterans service connected feet, the 
February 1998 remand noted the veterans complaints of 
increased pain while walking and calluses.  A VA examiner in 
July 1998 reported the veterans complaint of foot pain after 
walking half a block.  On the subsequent examination, the 
veteran demonstrated no instability of his feet, and there 
was no edema, specific tender areas, or vascular changes.  X-
rays revealed borderline hallux valgus deformity on the left 
foot and borderline mid-foot drop on the right foot.  In 
order to obtain an increased evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, of the VAs Schedule for 
Rating Disabilities, the veteran would have to demonstrate 
pain on manipulation and use, indication of swelling on use, 
and characteristic callosities.  The VA examiner in July 1998 
did not address these particular symptoms in the examination 
report.  Therefore, the veteran should be afforded another VA 
examination to fully assess the severity of his disability, 
particularly in light of the rating schedule.  

With regard to the veterans service connected hemorrhoids, a 
VA examiner in July 1998 noted that they tended to remain 
swollen and prolapsed, thus blocking off easy bowel 
movements.  It was noted that the veterans medical history 
was entirely consistent with internal hemorrhoids which 
tended to prolapse.  Although the veteran had a normal 
examination, the examiner indicated that the veteran 
underwent a sigmoidoscopic examination recently at the Durham 
VA Medical Center (VAMC).  The results of this examination 
are not contained in the record.  The RO should obtain the 
examination report from the Durham VAMC and then afford the 
veteran another VA examination to assess the severity of his 
hemorrhoids.  

Lastly, in light of the Courts holding in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary concern in a claim for an increased 
rating, the Board requests evidentiary development to ensure 
that all pertinent up-to-date clinical evidence is obtained 
regarding the veterans claims for increased ratings.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received recent treatment 
for cavernous hemangioma of the left 
lower extremity, pes planus, and 
hemorrhoids.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of recent treatment relating to 
the veterans cavernous hemangioma, pes 
planus, and hemorrhoids, which have not 
already been obtained, to include the 
report of the sigmoidoscopic examination 
conducted recently at the Durham VA 
Medical Center.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the RO should afford the 
veteran VA examinations of his cavernous 
hemangioma, feet, and anus and rectum, in 
order to determine the current nature and 
severity of his service connected 
disabilities.  The examiners should 
review the entire claims folder prior to 
the examinations so that pertinent 
aspects of the veterans military and 
medical record may be considered.  All 
indicated tests should be performed, to 
include range of motion studies where 
applicable.  All clinical findings should 
be reported in detail in the examination 
reports.  

a.  In regard to the hemangioma 
examination, the examiner should 
note for the record all current 
complaints and pertinent clinical 
findings, and describe in detail the 
presence or absence and the extent 
of any functional loss due to the 
residuals of the service connected 
disability.  Consideration should be 
given to any loss due to reduced or 
excessive excursion, or due to 
decreased strength, speed, or 
endurance, as well as any functional 
loss due to absence of necessary 
structures, deformity, adhesion, or 
defective innervation.  In 
particular, the examiner should 
comment on any functional loss due 
to weakened movement, excess 
fatigability, incoordination, or 
pain on use, and should state 
whether any pain claimed by the 
veteran is supported by adequate 
pathology and is evidenced by his 
visible behavior.  The examiners 
inquiries in this regard should not 
be limited to muscles or nerves, but 
should include all structures 
pertinent to movement of the left 
knee.  It is important for the 
examiners report to include a 
description of the above factors 
that pertain to any functional loss 
that develops on use, including 
during flare-ups, if existent.  The 
frequency of attacks or flare-ups 
should also be noted.  All opinions 
expressed should be supported by 
reference to pertinent evidence.  

b.  In regard to the examination of 
the feet, the examiner should 
indicate for the record whether 
there was evidence of marked 
deformity, pain on manipulation and 
use, an indication of swelling on 
use, and characteristic callosities.

c.  In regard to the examination for 
hemorrhoids, the examiner should 
indicate for the record whether 
there is persistent bleeding with 
secondary anemia and whether there 
are fissures.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the veterans claims, and if the decision 
remains adverse to the veteran provide 
him and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
